IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                          NO. WR-84,013-01


                       EX PARTE GARRY DEAN STRONER, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
              CAUSE NO. W11-33918-R(A) IN THE 265th DISTRICT COURT
                            FROM DALLAS COUNTY


        Per curiam.

                                               ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of the offense of

aggravated kidnapping and sentenced to imprisonment for thirty-five years.

        Applicant alleges, inter alia, that his trial counsel rendered ineffective assistance in this case.

In response to Applicant’s allegations, the State submitted a proposed order designating the

ineffective assistance of trial counsel claims for resolution.1 We remand this application to the 265th


        1
         This order was not signed by the habeas judge. We decline to remand on the other
issues set out in this unsigned order.
District Court of Dallas County to allow the trial judge to complete an evidentiary investigation and

enter findings of fact and conclusions of law.

       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time shall

be obtained from this Court.



Filed: December 9, 2015
Do not publish